387 F.2d 388
Doris Louise ALLEN et al., Petitioners,v.Honorable William Harold COX, Judge of the United States District Court for the Southern District of Mississippi, Respondent.
No. 25046.
United States Court of Appeals Fifth Circuit.
December 12, 1967.

Jonathan Shapiro, Martha M. Wood, Jackson, Miss., for petitioners.
William A. Allain, Asst. Atty. Gen., Roger C. Landrum, William Suddath, Jr., Jackson, Miss., Irving Jaffe, Atty., Dept. of Justice, Washington, D. C., for respondent.
Before BELL, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
It having been represented to the Court on oral argument that discovery proceedings in this cause have not been but can be completed by petitioners in the District Court by January 30, 1968, which is prior to the next regular term of the District Court for the trial of causes, and that certain motions pertaining to further discovery have been and will be filed in the District Court by petitioners;


2
It is upon consideration ordered that the petition for writ of prohibition or mandamus is denied, without prejudice, however, to the petitioners' application to the District Court under the rules thereof, and upon good cause shown, for an extension of time for discovery.


3
The mandate shall issue forthwith.